 NEG(;AI V, INCtWGAL-TV, Inc. land Chauffeurs, Teamsters andHelpers, Local 771, a/w International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America. Case 4-CA 10667June 27. 1980DECISION AND ORDERBY CHAIRMAN FANNING AND) MEMBERSJlINKINS AND) TRUISI)AI.EUpon a charge filed on November 29, 1979, byChauffuers, Teamsters and Helpers, Local 771, a/wInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,herein called the Union, and duly served onWGAL Television, Inc., herein called Respondent,the General Counsel of the National Labor Rela-tions Board, by the Regional Director for Region4, issued a complaint on December 27, 1979,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended.Copies of the charge and complaint and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on October 12,1979, following a Board election in Case 4-RC-13421, the Union was duly certified as the exclu-sive collective-bargaining representative of Re-spondent's employees in the unit found appropri-ate;2and that, commencing on or about October27, 1979, and at all times thereafter, Respondenthas refused, and continues to date to refuse, to bar-gain collectively with the Union as the exclusivebargaining representative, although the Union hasrequested and is requesting it to do so. On January4 and 30, 1980, Respondent filed its answer to thecomplaint admitting in part, and denying in part,the allegations in the complaint.I In its amended answer to the complaint herein filed on January 30,1980, Respondent afirmatively states, infter alia. that as of August 15.1979, WGAL-Television. Inc. was no longer used by Respondent as itscorporate name Respondent further stated that as a result of a sale ofRespondent's assets to Pulitzer Publishing Co., Respondent is now: knovnas WGAL-TV, Inc. , a Delaware corporation. and is a wholly ownledsubsidiary of Pulitzer Publishing Co In its memorandum in support ofthe Motion for Summary Judgment herein. General Counsel stipulated tothe aforementioned facts concerning the changes The caption herein hasaccordingly been amended to reflect the correct name of RespondentI Official notice is taken of the record in the representation proceed-ing. Case 4 RC-13421. as the term "record" is derfined in Sees 1)2 68and 102.69(g) of the Board's Rules and Regulations. Series 8. as amendedSee LTV Elecirosystemi. Inc.. 166 NLRB 931 (1967), enfd 388 F 2d 683(4th Cir. 19681) Golden 4Age Beverage Co., 167 NLRB 151 (1967). enfd 415F 2d 26 (5th Cir 1969); Intertype Co. s Penlrll. 269 F Supp 573(DC.Va. 1967). Folleli Corp.. 164 NLRB 378 (1967), enfd 347 F2d 91(7th Cir 1968): Sec 9(d) of the NLRA, as amended.250 NLRB No. 37On February 28, 19X(), counsel fot the GenelralCounsel filed directly with the Board a Motion bfrSummary Judgment. Subsequently. on March 7,1980, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not hbe granted. Respondentthereafter filed a response to the Notice 1To ShoalCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding. theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response andopposition to the Motion for Summary Judgmentand Notice To Show Cause, Respondent admitsthe substantive allegations of the complaint. includ-ing the jurisdiction of the Board,:' the approprialte-ness of the unit,' and the request and refusal tobargain, but attacks both the validity of the secondelection and the Union's certification on groundspreviously raised in its objections in the underlyingrepresentation proceeding, Case 4-RC 13421. TheGeneral Counsel contends that Respondent doesnot offer any new evidence or plead any specialcircumstances herein, that it is attempting to reliti-gate issues decided in a representation proceeding,and that those issues may not be relitigated here.We agree.Review of the record herein, including therecord in the underlying representation proceeding,Case 4-RC-13421, reveals that, pursuant to a Stip-ulation for Certification Upon Consent Election, anelection was conducted on December 21, 1978.Following the election, the Union filed objectionsto conduct affecting the results of the election, ahearing was held, and the Hearing Officer's Reporton Objections recommended that the election be: Resporndent in its amended answer to the colmplainl as.rled thename change and sale of assets adverted to in fit I. upra. .and .ilso adnrmllthat it annually purchased goodls and services valued in excess of $It.(lXXdirectly from points outside the Commornssnca:th of Pennslsani;l SinceRespondent in its answer and a;mended answer did not respond It, iordeny the remaitling jurisdictional aspects of the complaint (which s.ercagreed to in the Slipulation fIor Certificationll !pon Cronlsent Elctoll IIICase 4 RC-1421). we shall deem those a;spects of the complaint toa headmitted by Respondcn. Sec Sec 102 21) of the Board', Rules atndr Reglatins4 The unit as alleged in the complaint iand admitted aIppropritc ill Re-spondent's answer accords f ith the killt1 as agreed upon in Ihe StpuIlationfor Certification UIpon Cons, n l Elctcionl While it appears tihail e unlldescribed in the Board's Dec. mnII and Certification of R preentalllc Inladvertently referred to Ihe un it inltiill pet ittoned for, the aipproprllattunit described ifilru is that agreed upon hb thC parlie, in the SliptilitHilnfor Certlfication Upon Cotlsent Eltction. a.s .alleged in thc comnlplalilt .Indadmitted In RHptlndenl', 'salluer D)t';CISIO)NS OF NATIO)NAL I.AFOR RELATIONS HOARDset aside and that a new election be held. Respond-ent filed exceptions to the Hearing Officer's report.O(n July 2, 1979, the Board issued a Decision andDirection of Second Election,5adopting the rec-ommendations of the Hearing Officer. Pursuant tothe Board's Decision and Direction of SecondElection, a second election was conducted on July31, 1979, in which the Union received a majorityof the votes cast. Respondent timely filed objec-tions alleging that the Union had made misrepre-sentations to employees and that the Union,through agents, representatives, and/or adherents,made threats to employee voters. On August 21,1979, the Regional Director issued a Report on Ob-jections to Rerun Election recommending, interalia, that the objections be dismissed and that a cer-tification of representative be issued.6On October 12, 1979, the Board issued a Deci-sion and Certification of Representative7in Case4-RC-13421 in which it adopted the Regional Di-rector's findings, conclusions, and recommenda-tions. In its response and opposition to the GeneralCounsel's Motion for Summary Judgment and theNotice To Show Cause, Respondent again chal-lenges the validity of the Union's certification, con-tends that the direction of second election was im-proper, and asserts that it was entitled to a hearingon its objections to conduct affecting the results ofthe second election.It is thus clear that Respondent is attempting torelitigate herein issues which were raised and de-termined adversely to it in the underlying represen-tation case. Moreover, it is well settled that theparties do not have an absolute right to a hearing.Only when the objecting party presents a primafacie showing of "substantial and material" issueswhich would warrant setting aside an election doesthe right to an evidentiary hearing obtain.sAbsentarbitrary action, this qualified right to a hearingsatisfies all statutory and constitutional require-ments." In this case, the Board fully considered Re-spondent's objections and exceptions and conclud-ed that they did not raise material or substantialissues of fact or law which would warrant reversalof the Regional Director's recommendations, orwarrant a hearing. l 0It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-: Not reported il voluumes of Board l)ccisionsi An erratlum to the Report on O()bjctins l as issued hby the RegionalDIirector on August 23. 1979See fir 5, vupra.N 1R. I. A Mohdin' MianIJuiacluring (Co., 5(X) F 2d 914 (8th Cirt 1974)' ,Italgumatucd (Clothig Workers nlf .It,,r criU [( Winfild a lnufi tull ring(o,. I , 1 R. L .424 F.2d 813. 828 (I)C Cir 1970)" I)Decision itlld Certificalion of Rcprcsenall; c. ()cltober 12. 1979, fnleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding. 11All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. 1THE BUSINESS OF RESPONDENTRespondent WGAL-TV, Inc., is a Delewarecorporation, a wholly owned subsidiary of PulitzerPublishing Company, engaged in the operation of acommercial television broadcasting station in Lan-caster, Pennsylvania. Annually Respondent, in thecourse and conduct of its operations describedabove, derived gross revenues in excess of $100,000and, in the course and conduct of its operations de-scribed above, it annually purchases goods andservices valued in excess of $10,000 directly frompoints outside the Commonwealth of Pennsylvania.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE ILABOR ORGANIZATION INVOLVEDChauffeurs, Teamsters and Helpers, Local 771,a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, is a labor organization within the meaning ofSection 2(5) of the Act.III. THE UNFAIR L ABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargaining'' See Pittsburgh tPluat Glosr Co. ' L R... 313 U S. 146. I62 (1941);Rules land Regulati(ns of the Hltlard. Sets 102 67(0 land 102 69(c).224 WGAL-TV, INC.purposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time employ-ees of WGAL-TV, Lancaster, Pennsylvania,in the engineering, production, news, andmaintenance departments, including studio en-gineers, transmitter engineers, news-coordina-tor, news persons, anchor persons, news pho-tographers, producers, artists, photographers,directors, production assistants, switcher per-sons, sound persons, audio/video/camera oper-ators, prop persons, chief maintenance person,mail person/maintenance person, multilith op-erator/maintenance person, and maintenancepersons, but excluding all other employees,sales employees, promotion employees, frontoffice employees, guards and supervisors asdefined by the Act.2. The certificationOn July 31, 1979, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 4, designated the Union astheir representative for the purpose of collectivebargaining with Respondent. The Union was certi-fied as the collective-bargaining representative ofthe employees in said unit on October 12, 1979,and the Union continues to be such exclusive rep-resentative within the meaning of Section 9(a) ofthe Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about October 18, 1979, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about October 27, 1979, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.Accordingly, we find that Respondent has, sinceOctober 27, 1979, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF ]HE UNFAIR l.ABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company. Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAWI. WGAL-TV, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2. Chauffeurs, Teamsters and Helpers, Local 771,a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, is a labor organization within the meaning ofSection 2(5) of the Act.3. All full-time and regular part-time employeesof WGAL-TV, Lancaster, Pennsylvania, in the en-gineering, production, news, and maintenance de-partments, including studio engineers, transmitterengineers, news-coordinator, news persons, anchorpersons, news photographers, producers, artists,photographers, directors, production assistants,switcher persons, sound persons, audio/video/camera operators, prop persons, chief maintenance225 DECISIONS ()1: NATIONAL LABOR RELATIONS BOARDperson, mail person/maintenance person, multilithoperator/maintenance person, and maintenancepersons, but excluding all other employees, salesemployees, promotion employees, front office em-ployees, guards and supervisors as defined in theAct, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Sec-tion 9(b) of the Act.4. Since October 12, 1979, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about October 27, 1979, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,WGAL-TV, Inc., Lancaster, Pennsylvania, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Chauffuers, Team-sters and Helpers, Local 771, a/w InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, as the exclusive bar-gaining representative of its employees in the fol-lowing appropriate unit:All full-time and regular part-time employ-ees of WGAL-TV, Lancaster, Pennsylvania,in the engineering, production, news, andmaintenance departments, including studio en-gineers, transmitter engineers, news-coordina-tor, news persons, anchor persons, news pho-tographers, producers, artists, photographers,directors, production assistants, switcher per-sons, sound persons, audio/video/camera oper-ators, prop persons, chief maintenance persons,mail person/maintenance person, multilith op-erator/maintenance person, and maintenancepersons, but excluding all other employees,sales employees, promotion employees, frontoffice employees, guards and supervisors asdefined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Lancaster, Pennsylvania, facilitycopies of the attached notice marked "Appen-dix."12Copies of said notice, on forms provided bythe Regional Director for Region 4, after beingduly signed by Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 4, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.12 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Chauffeurs, Teamsters and Helpers,Local 771, a/w International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and226 WGAL-TV. INCHelpers of America, as the exclusive repre-sentative of the employees in the bargainingunit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE witl., upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All full-time and regular part-time em-ployees in the engineering, production,news, and maintenance departments, includ-ing studio engineers, transmitter engineers,news-coordinator, news persons, anchor per-sons, news photographers, producers, artists,photographers, directors, production assis-tants, switcher persons, sound persons,audio/video/camera operators, prop per-sons, chief maintenance person, mail person/maintenance person, multilith operator/maintenance person, and maintenance per-sons, but excluding all other employees,sales employees, promotion employees, frontoffice employees, guards and supervisors asdefined in the Act.WGAL-TV, INC.227